DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/140,965 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LY et al. (Pub. No. US 2018/0131487 A1; hereinafter Ly).
Regarding claim 1, Ly discloses a method comprising: determining a first frequency location; (See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz; See ¶0069, the determination component 172 may configure a channel raster 176 to 100 kHz, with a reference RB bandwidth of 180 kHz; interpreted the channel raster center location is determined by the base station ) determining a second frequency location; (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0069, The determination component 172 may determine the synchronization channel raster 174 as a multiple of LCM of the channel raster 176; interpreted the location information corresponding to the synchronization channel raster is determined by the base station) determining a first scalar and a second scalar based on the first and second frequency locations; (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz; inherent the base station determines frequency location and subcarrier spacing before transmitting the information; interpreted using the frequency space locations and carrier spacing for the first scalar and second scalar) and transmitting information of the first scalar and the second scalar. (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz; interpreted transmitting the frequency space locations and carrier spacing for the first scalar and second scalar))
Regarding claims 2 and 15, Ly discloses transmitting the information of the first scalar and the second scalar comprises transmitting system information that includes information of at least one selected from the first scalar and the second scalar. (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth)
Regarding claim 3, Ly discloses the system information comprises a master information block, and wherein transmitting the system information comprises transmitting the master information block in a physical broadcast channel. (See ¶0047, configured to retrieve a MIB 182 by decoding a PBCH 180 transmitted from the base station 105. For example, the MIB 182 includes a first portion of bits indicating a common control subband for carrying MSIB scheduling information)
Regarding claims 4 and 16, Ly discloses determining a first spacing value (See ¶0079, channel raster-common control sub-band (e.g., common search space PDCCH) bandwidth and numerology may be signaled in the MIB 182) and a second spacing value, (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0062, For slot configuration 0, different numerologies 0 to 5 allow for 1, 2, 4, 8, 16, and 32 slots, respectively, per subframe) wherein the first scalar and the second scalar are determined based on the first and second frequency locations and the first and second spacing values. (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz)
Regarding claim 5, Ly discloses the first spacing value is predetermined for a frequency range. (See ¶0034, channel raster of 100 kHz indicates that the carrier frequency is a multiple of 100 kHz)
Regarding claim 6, Ly discloses the first spacing value is based on a predetermined reference subcarrier spacing for the frequency range. (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth)
Regarding claims 7 and 17, Ly discloses the second spacing value is predetermined for the frequency range. (See ¶0034, a synchronization raster of 2 MHz indicates the frequency of the synchronization channel is a multiple of 2 MHz)
Regarding claim 14, Ly discloses an apparatus in a mobile communication network comprising: a processor that (See ¶0009, at least one processor coupled with the memory and configured to determine): determining a first frequency location; (See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz; interpreted the channel raster center location is determined by the base station ) determining a second frequency location; (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; interpreted the location information corresponding to the synchronization channel raster is determined by the base station) determining a first scalar and a second scalar based on the first and second frequency locations; (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz; interpreted using the frequency space locations and carrier spacing for the first scalar and second scalar) and transmitting information of the first scalar and the second scalar. (See ¶0047, the MSIB scheduling information includes at least one of a location information corresponding to a frequency of the set of frequencies of the synchronization channel raster 174 where the one or more synchronization signals are transmitted, a numerology, and a bandwidth; See ¶0079, PBCH 180 may be transmitted in the synchronization channel raster 174 closest to the center frequency 184; if the synchronization channel raster 174 is 1.8 MHz, five bits may be used to signal the center frequency 184 location in steps of the channel raster 176, e.g., 100 kHz)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LY et al. (Pub. No. US 2018/0131487 A1; hereinafter Ly) in view of Karlsson et al. (Pub. No. US 2020/0028726 A1).
Regarding claim 8, Ly fails to disclose determining the second spacing value comprises selecting the second spacing value, and wherein the method further comprises transmitting information of the selected second spacing value. (2020/0028726 A1; SEE 0021)
	Karlsson discloses determining the second spacing value comprises selecting the second spacing value, (See ¶0021, subcarrier spacing used for transmission of the synchronization signals, the base station may also transmit system information indicating one or more subcarrier spacings supported by the base station) and wherein the method further comprises transmitting information of the selected second spacing value. (See ¶0021, subcarrier spacing used for transmission of the synchronization signals, the base station may also transmit system information indicating one or more subcarrier spacings supported by the base station)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving information on synchronizing signals to include subcarrier spacing for the synchronization signals. The motivation to combine is efficiently enabling synchronization in scenarios where multiple different subcarrier spacings are supported for the transmission of synchronization signals (See ¶0005).
Regarding claim 18, Ly discloses the first spacing value is predetermined for a frequency range, (See ¶0034, channel raster of 100 kHz indicates that the carrier frequency is a multiple of 100 kHz)
Ly fails to disclose determining the second spacing value comprises selecting the second spacing value, and wherein the transceiver further transmits information of the selected second spacing value.
Karlsson discloses determining the second spacing value comprises selecting the second spacing value, (See ¶0021, subcarrier spacing used for transmission of the synchronization signals, the base station may also transmit system information indicating one or more subcarrier spacings supported by the base station) and wherein the method further comprises transmitting information of the selected second spacing value. (See ¶0021, subcarrier spacing used for transmission of the synchronization signals, the base station may also transmit system information indicating one or more subcarrier spacings supported by the base station)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving information on synchronizing signals to include subcarrier spacing for the synchronization signals. The motivation to combine is efficiently enabling synchronization in scenarios where multiple different subcarrier spacings are supported for the transmission of synchronization signals (See ¶0005).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Zhang et al. (Pub. No. US 2016/0352551 A1).
Regarding claims 9 and 19, Ly fails to disclose determining the first spacing value and the second spacing value comprises configuring at least one parameter, wherein the first spacing value and the second spacing value are based on the at least one parameter, the method further comprising transmitting the at least one parameter.
Zhang discloses determining the first spacing value and the second spacing value comprises configuring at least one parameter, (See ¶0006, receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for a first type of numerology signal to be applied to a first sub-frame of OFDM symbols, and receiving an indication of a value of a second subcarrier spacing and a value of a second sub-frame duration for a second type of numerology signal to be applied to a second sub-frame of OFDM signals) wherein the first spacing value and the second spacing value are based on the at least one parameter, (See ¶0006, receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for a first type of numerology signal to be applied to a first sub-frame of OFDM symbols, and receiving an indication of a value of a second subcarrier spacing and a value of a second sub-frame duration for a second type of numerology signal to be applied to a second sub-frame of OFDM signals) the method further comprising transmitting the at least one parameter. (See ¶0006, receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for a first type of numerology signal to be applied to a first sub-frame of OFDM symbols, and receiving an indication of a value of a second subcarrier spacing and a value of a second sub-frame duration for a second type of numerology signal to be applied to a second sub-frame of OFDM signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ly to include there is carrier spacing values indicated to the UE. The motivation to combine is enabling multiple parameter configurations, F-OFDM can, in at least some applications, allow for the optimal selection of parameters for each service group and, thus, may facilitate overall system efficiency (See ¶0036).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of You et al. (Pub. No. US 2017/0289965 A1; hereinafter You).
Regarding claim 10, Ly fails to disclose the first spacing value is larger than the second spacing value.
You discloses the first spacing value is larger than the second spacing value. (See ¶0154, current LTE system has and consists of 12 subcarriers in consideration of spacing of subcarriers of 15 kHz. On the assumption that the NB-LTE system should coexist with the LTE system and 100 kHz is maintained as the channel raster of the UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving information of the synchronization signals to include subcarrier spacings. The motivation to combine is efficiently transmitting/receiving a small amount of data or data generated with low frequency is demanded (See ¶0007).
Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Ahn et al. (Pub. No. US 2014/0126518 A1; hereinafter Ahn).
Regarding claims 12 and 20, Ly discloses transmitting a synchronization signal based on the first frequency location, (See ¶0070, may transmit, from the network entity, one or more synchronization signals)
However, Ly fails to disclose determining a location of a set of frequency-domain resource blocks based on the second frequency location, and transmitting data on the set of frequency-domain resource blocks. 
Ahn discloses determining a location of a set of frequency-domain resource blocks based on the second frequency location, and transmitting data on the set of frequency-domain resource blocks. (Pub. No. US 2014/0126518 A1; see 0017 and see 0100, identifies a first control channel for the user equipment in the control region and performs an operation in accordance with information included in the first control channel, and the specific frequency block through which the control region is transmitted is changed according to a certain pattern; the resource allocation information can include various kinds of information such as resource allocation format, location/size of time/frequency resources, and resource hopping. The resource allocation format can indicate unit of time/frequency resources and information of location relation between time/frequency resources. The time/frequency resources can be indicated using a bitmap in a unit of resource block or resource block group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ly to include information of location of the set of resource blocks. The motivation to combine is f efficiently providing a control channel in a wireless communication system that supports a plurality of frequency blocks (See ¶0013).
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (Pub. No. US 2008/0240275 A1)- techniques for bandwidth allocation in communication systems such as OFDM, OFDMA, or SC-FDMA systems to improve spectral efficiency and increase flexibility and adaptability with scalable single or multiple-carrier bandwidth allocation characteristics.
Cai (Pub. No. US 2011/0032850 A1)- The station includes a processor configured to fix a subcarrier spacing to a predetermined value for one or more subframes in all available bandwidths. The station further includes a transmitter configured to transmit a signal having the fixed subcarrier spacing, regardless of a frame structure of the one or more subframes. According to certain embodiments, the predetermined value may be divided evenly by at least one channel raster. The predetermined value may be 12.5 KHz, according to certain embodiments. Alternatively, the predetermined value is 6.25 KHz for one or more low mobility mobile stations, and/or the predetermined value is 25 KHz for one or more high mobility mobile stations. The station may be a mobile station or a base station configured for uplink and downlink transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472